Name: Commission Implementing Regulation (EU) 2015/1831 of 7 October 2015 laying down rules for application of Regulation (EU) No 1144/2014 of the European Parliament and of the Council on information provision and promotion measures concerning agricultural products implemented in the internal market and in the third countries
 Type: Implementing Regulation
 Subject Matter: management;  European construction;  consumption;  cooperation policy;  politics and public safety;  research and intellectual property;  marketing;  agricultural activity;  documentation
 Date Published: nan

 13.10.2015 EN Official Journal of the European Union L 266/14 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1831 of 7 October 2015 laying down rules for application of Regulation (EU) No 1144/2014 of the European Parliament and of the Council on information provision and promotion measures concerning agricultural products implemented in the internal market and in the third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to regard to Regulation (EU) No 1144/2014 of the European Parliament and of the Council of 22 October 2014 on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries and repealing Council Regulation (EC) No 3/2008 (1), and in particular Article 4(3), the second subparagraph of Article 13(2), the second subparagraph of Article 14(1) and Article 25 thereof, Whereas: (1) Regulation (EU) No 1144/2014 repealed Council Regulation (EC) No 3/2008 (2) and lays down new rules on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries. It also empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure that the new legal framework functions smoothly and applies uniformly, certain rules have to be adopted by means of such acts. Those acts should replace Commission Regulation (EC) No 501/2008 (3) which is repealed by Commission Delegated Regulation (EU) 2015/1829 (4). (2) Information provision and promotion measures should not be origin-oriented. Nevertheless, pursuant to Article 4(2) of Regulation (EU) No 1144/2014, it is possible to mention the origin of the products under certain conditions. Rules should be laid down to ensure notably that the reference to origin does not undermine the main Union message of a programme. (3) To avoid any risk of confusion in the mind of the targeted audience as to the difference between a generic campaign referring to origin and a campaign referring to specific products registered under the Union quality schemes with a protected geographical indication, reference to origin should be limited to national origin only. Nevertheless, taking into account the list of eligible schemes laid down in Article 5(4) of Regulation (EU) No 1144/2014, it should be possible to indicate origin in terms other than national origin for those specific schemes. In addition, it should be possible to mention a supranational origin, such as Nordic, Alpines or Mediterranean as it corresponds to a pan European common reference. (4) Information provision and promotion measures should not be brand-oriented. Nevertheless, pursuant to Article 4(1) of Regulation (EU) No 1144/2014, it is possible to mention the brands of the products during certain operations and under certain conditions. The display of brands should be limited to demonstrations and tastings, namely to activities specifically designed to increase sales, and to the corresponding information and promotion material displayed during those specific activities. Rules should be established to ensure that each brand is equally visible and its graphic presentation is smaller than the presentation of the main Union message of the campaign. In order to ensure that the non-brand-oriented nature of the measures remains unchanged, rules should be laid down to ensure that several brands are displayed, except in duly justified circumstances, and that the surface dedicated to brands is limited to a maximum percentage of the area of communication. (5) Regulation (EU) No 1144/2014 allows proposing organisations to implement certain parts of their programmes. The rules for the application of those provisions should be laid down. (6) Simple programmes are to be implemented in shared management between the Member States and the Union in accordance with Regulation (EU) No 1306/2013 of the European Parliament and of the Council (5), while multi programmes are to be financed under direct management rules in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6). As the same proposing organisation could have both simple and multi programmes, the implementation rules for both programmes should differ as little as possible. To that end, simple programmes should be subject to rules that are equivalent to those provisions of Regulation (UE, Euratom) No 966/2012 concerning grants which apply to multi- programmes such as, for example, the absence of a requirement to lodge a security to ensure satisfactory performance of the contract. (7) Member States are responsible for the proper implementation of the simple programmes selected by the Commission. Provision should be made for the designation of the national authorities responsible for implementing this Regulation. In order to ensure uniform conditions, the rules concerning conclusion of contracts for the implementation of the selected simple programmes should be laid down. To that end, a model contract should be provided to the Member States by the Commission and a reasonable time limit for the conclusion of contracts should be set. However, in view of the different types of measures that may be provided for within a programme, flexibility with regard to the starting date of the implementation of the programme should be provided. (8) In the interest of sound financial management, proposing organisations and implementing bodies should be obliged to keep records and other supporting documentation necessary to prove the correct implementation of the programme and the eligibility for Union funding of the costs declared. (9) Member States should control the implementation of simple programmes in accordance with Regulation (EU) No 1306/2013. They should also be required to approve the selection of the implementing body before concluding the contract with the proposing organisation concerned and to check any application for payments before any payment is made. Save for an application for a payment of an advance, all applications for payment should include a financial report declaring and specifying the eligible costs incurred by the proposing organisation, a report on technical execution of the programme and, in addition an evaluation report for applications for the payment of the balance. (10) With a view to simplification and to reducing the administrative burden, the periods to which the interim reports and the corresponding payment applications relate should be set to one year. Moreover, a certificate on the financial statements, issued by an independent and qualified auditor, should be submitted when the reimbursement for certain amounts is requested. The certificate should provide evidence to the Member States as regards the eligibility of the costs declared. (11) In order to enable Member States to verify if the material produced in the context of the implementation of a programme complies with Union law as set out in Article 14(1) of Regulation (EU) No 1144/2014, and in particular that provisions concerning the main Union message, mention of origin and display of brands have been applied, a provision requiring the submission of the material used, including the visuals, to the Member State, should be laid down. (12) In order to provide proposing organisations with a float, arrangements for the payment of advances should be laid down. To protect the Union's financial interests effectively, payment of the advance should be subject to a security. This security should remain in force until the payment of the balance when the advance is cleared. Since proposing organisations established in the Member States receiving financial assistance may face difficulties providing a security for the entire amount that may be advanced, specific provision should be laid down to allow them to get advances in two parts. (13) In the interests of sound financial management, provisions should be laid down requiring that advances and intermediate payments remain below the total Union contribution with a safety margin. (14) In the light of experience, the content of on-the-spot checks to be carried out by the Member States and in particular their frequency, scope and location should be determined. It is thus appropriate to require that each programme should be subject to an on-the-spot check at least once during its implementation. Taking into account the fact that information and promotion activities are implemented at different times and are often of limited duration and the fact that certain programmes are implemented outside the Member State of origin of the proposing organisation or outside the Union, on-the-spot-checks should be carried out in the premises of the proposing organisations and, if appropriate, in the premises of the implementing body. (15) Interest rate in case of undue payments should be aligned to the corresponding interest rate applicable to multi programmes. (16) In order to assess the effectiveness and efficiency of information and promotion programmes, provisions should be laid down requiring appropriate monitoring and evaluation of the programmes as well as of the overall performance of the promotion policy by both proposing organisations and Member States. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down implementing rules for the application of Regulation (EU) No 1144/2014 as regards the visibility of origin and brands in simple and multi programmes as well as rules under which a proposing organisation may be authorised to implement certain parts of a simple programme. It also lays down specific rules for the conclusion of contracts, management, monitoring and controls for simple programmes and a system of indicators for the assessment of the impact of information and promotion programmes. CHAPTER II COMMON PROVISIONS FOR SIMPLE AND MULTI PROGRAMMES SECTION 1 Visibility of origin Article 2 General requirements for mention of the origin in all information and promotional material 1. The main message of the programme shall be a Union message and shall not focus on a specific origin. 2. Any mention of origin shall fulfil the following cumulative conditions: (a) it shall not amount to a restriction of the free movement of agricultural and food products in breach of Article 34 of the Treaty on the Functioning of the European Union; (b) it shall not encourage consumers to buy domestic goods solely by virtue of their origin and shall refer to the particular properties of the product rather than the sole origin; and (c) it shall complement the main Union message. 3. The main Union message of the programme shall not be obscured by material related to the origin of the product, such as pictures, colours, symbols or music. The mention of origin shall appear in a separate area from that devoted to the main Union message. 4. The mention of origin on information and promotional material shall be limited to visual material. No mention of the origin shall be made in audio material. Article 3 Specific mention of the origin on information and promotional material as referred to in points (a) and (b) of Article 4(2) of Regulation (EU) No 1144/2014 1. The mention of origin on information and promotional material, as referred to in points (a) and (b) of Article 4(2) of Regulation (EU) No 1144/2014, shall be limited to the national origin, namely the name of the Member State, or to a common supra-national origin. The mention of origin may be explicit or implicit. 2. The conditions set out in points (a) and (b) of Article 4(2) of Regulation (EU) No 1144/2014 shall be complied with and account shall be taken of the prominence of the text or symbol, including pictures and general presentation, which refers to the origin as compared with the importance of the text or symbol which refers to the main Union message of the programme. Article 4 Mention of the origin on information and promotional material referring to schemes eligible under points (c) and (d) of Article 5(4) of Regulation (EU) No 1144/2014 1. Information provision and promotion measures mentioning schemes eligible under point (c) of Article 5(4) of Regulation (EU) No 1144/2014 may mention the name of the outermost regions in the related graphic symbols, provided that the conditions set out in Commission Delegated Regulation (EC) No 179/2014 (7) are fulfilled and in the related visual materials provided that they fulfil the conditions set out in points (a) and (b) of Article 4(2) of Regulation (EU) No 1144/2014. 2. By way of derogation from Article 3(1), information provision and promotion measures mentioning schemes eligible under point (d) of Article 5(4) of Regulation (EU) No 1144/2014 which refer to the origin in their name may mention that specific origin, provided that they fulfil the conditions set out in points (a) and (b) of Article 4(2) of Regulation (EU) No 1144/2014. SECTION 2 Visibility of brands Article 5 General requirements 1. Brands as referred to in Article 4 of Regulation (EU) No 1144/2014 shall be understood as trade-marks as defined in Articles 4 and 66 of Council Regulation (EC) No 207/2009 (8) or in Article 2 of Directive 2008/95/EC of the European Parliament and of the Council (9). 2. Brands of promoted products of the proposing organisations shall only be visible during demonstrations and tastings. The following definitions shall apply: (a) demonstrations means all means of demonstrating the merits of a product or a scheme to a prospective customer to encourage the purchase of the product during fairs or business-to-business events and on websites; (b) tastings means any activity where a product can be tasted by a prospective customer during fairs or business-to-business events and on point of sales. 3. Brands may also be visible on the information and promotional material displayed or distributed during demonstrations and tastings. 4. The proposing organisations displaying brands shall comply with the following conditions: (a) they shall justify in the programme application why the mention of brands is necessary to meet the objectives of the campaign and confirm that the display of brands is limited to demonstrations and tastings; (b) they shall keep evidence that all members of the proposing organisation concerned have been given an equal opportunity to display their brands; (c) they shall ensure that: (i) brands are displayed together in an equally visible manner, in an area separate from that devoted to the main Union message; (ii) the display of brands does not weaken the main Union message; (iii) the main Union message is not obscured by the display of branded material such as pictures, colours, symbols; (iv) the display of brands is limited to visual material excluding gadgets and mascots, in a smaller format than the main Union message. No mention of brands shall be made in audio material. Article 6 Specific requirements 1. During demonstrations and tastings, brands may only be displayed: (a) together in a banner located on the front of the counter of the stand or equivalent support. That banner shall not exceed 5 % of the total surface area of the front of the counter of the stand or equivalent support; or (b) individually, in separate and identical booths in a neutral and identical way, on the front of the counter of the booth or equivalent support for each brand. In that case, the display of the brand name shall not exceed 5 % of the total surface area of the front of the counter of the booth or equivalent support. 2. For websites, brands may only be displayed together in either of the following two ways: (a) in a banner located at the bottom of the webpage, which shall not exceed 5 % of the total surface area of the webpage, where each brand shall be smaller than the emblem of the Union referring to the co-financing of the Union; (b) on a dedicated webpage distinct from the home page, in a neutral and identical way for each brand. 3. For the printed material distributed during demonstrations or tastings, brands may only be displayed together in one banner at the bottom of the page which shall not exceed 5 % of the total surface area of that page. Article 7 Number of brands to be displayed 1. A minimum of five brands shall be displayed. 2. By way of derogation from paragraph 1, less than five brands may be displayed provided that the following two conditions are fulfilled: (a) there are fewer brands from the Member State of origin of the proposing organisation for the product or scheme subject of the programme; (b) for duly justified reasons, it has not been possible to organize a multi product or multi-country programme permitting more brands to be displayed. 3. The fulfilment of the conditions referred to in paragraph 2 shall be duly justified by the proposing organisation and supported by all necessary documents, including evidence that other proposing organisations were contacted and a proposal was made to them by the proposing organisation concerned that they should together establish a multi-product or multi-country programme and reasons why such a programme was not achieved. 4. Where less than five brands are displayed, the rules set out in Article 6 shall apply and the surface area allocated to brands shall be reduced proportionally. Article 8 Mention of schemes eligible under point (d) of Article 5(4) of Regulation (EU) No 1144/2014 which are registered as a trade mark Where the programme concerns a scheme as referred to in point (d) of Article 5(4) of Regulation (EU) No 1144/2014, Articles 5, 6 and 7 shall not apply to the names and logos of those schemes which are registered as trademarks. CHAPTER III MANAGEMENT OF SIMPLE PROGRAMMES SECTION 1 Implementation and financing of programmes Article 9 Designation of the competent authorities Member States shall designate the competent national authorities responsible for implementing this Regulation. They shall notify the Commission of the name and full details of the authorities designated and any changes thereto. The Commission shall make that information available to the public in an appropriate form. Article 10 Conclusion of contracts 1. As soon as the Commission adopts an implementing act referred to in Article 11(2) of Regulation (EU) No 1144/2014, it shall forward the copies of the selected programmes to the Member States concerned. 2. Member States shall without delay inform the proposing organisations concerned whether or not their applications have been accepted. 3. Member States shall conclude contracts for the implementation of programmes with the selected proposing organisations within 90 calendar days of the notification of the Commission act referred to in Article 11(2) of Regulation (EU) No 1144/2014 provided that the implementing bodies referred to in Article 13 of that Regulation have been selected in accordance with the procedure provided for in Article 2 of Delegated Regulation (EU) 2015/1829. Beyond that deadline, no contracts may be concluded without prior authorisation from the Commission. 4. The starting date of the implementation of the programme shall be the first day of the month following the date of signature of the contract. However, the starting date may be postponed for up to 6 months, in particular to take into account the seasonality of the product concerned by the programme or participation in a specific event or fair. 5. Member States shall use the model contracts provided by the Commission. 6. Where appropriate, Member States may amend certain terms in the model contracts in order to comply with their national law, provided that this does not infringe Union legislation. Article 11 Implementation of the programmes by the proposing organisations A proposing organisation may implement certain parts of a simple programme itself, subject to the following conditions: (a) the proposing organisation has at least three years' experience in implementing information provision and promotion measures; and (b) the proposing organisation ensures that the cost of the measure which it plans to carry out itself is not in excess of the normal market rates. Article 12 Obligations with regard to information and records 1. Proposing organisations shall keep information up to date and shall inform the Member State concerned about events and circumstances which are likely to affect significantly the implementation of the programme or the Union's financial interests. 2. Proposing organisations and implementing bodies shall keep records and other supporting documentation which prove the proper implementation of the programme and the costs declared as eligible, in particular the following: (a) for actual costs: adequate records and other supporting documentation to prove the costs declared, such as contracts, subcontracts, invoices and accounting records. The cost accounting practices and internal control procedures shall enable direct reconciliation between the amounts declared, the amounts recorded in their accounts and the amounts stated in the supporting documentation. As regards personnel costs, the proposing organisation and implementing bodies shall keep time records for the number of hours declared. In the absence of reliable time records of the hours worked on the action, the Member Sate may accept alternative evidence supporting the number of hours declared, if it considers that it offers an adequate level of assurance. For persons working exclusively on the programme, keeping time records shall not be required but a signed declaration confirming that the persons concerned have worked exclusively on the action; (b) for flat-rate costs: adequate records and other supporting documentation to prove the eligibility of the costs on the basis of which the flat-rate is calculated. Article 13 Payment of the advance 1. Within 30 days from the date that the contract referred to in Article 10 has been signed, the proposing organisation may submit an application for an advance payment to the Member State concerned, together with the security provided for in paragraph 2 of this Article. 2. The advance shall be paid on condition that the proposing organisation has lodged a security equal to the amount of that advance in favour of the Member State in accordance with Chapter IV of Commission Delegated Regulation (EU) No 907/2014 (10). 3. An advance payment shall amount to no more than 20 % of the maximum Union financial contribution, as referred to in Article 15 of Regulation (EU) No 1144/2014. 4. The Member State shall make payment of an advance either within 30 days from the date of the receipt of the security provided for in paragraph 2 or within 30 days from the date which is 10 days before the starting date of the implementation of the programme, whichever is the latest. 5. The advance shall be cleared at payment of the balance. 6. By way of derogation from paragraphs 1 and 5 of this Article, proposing organisations established in Member States receiving financial assistance pursuant to Article 15(3) of Regulation (EU) No 1144/2014 may make their application for an advance payment into two parts. Applicants choosing to avail of this option shall apply for the first part of their advance payment within the deadline provided for in paragraph 1 of this Article. An application for the remaining part of the advance may only be submitted after the first part of the advance has been cleared. Article 14 Application for interim payments 1. Except for the last year of implementation of the programme, applications for an interim payment of the Union's financial contributions shall be submitted by the proposing organisation to the Member States within 60 days from the date on which the implementation of a year of the programme has been completed. 2. Such applications shall cover the eligible costs incurred during the year concerned and shall be accompanied by an interim report comprising a periodic financial report and a periodic technical report. 3. The periodic financial report referred to in paragraph 2 shall comprise: (a) a financial statement from each proposing organisation detailing the eligible costs included in the programme and accompanied by a declaration certifying that:  the information provided is complete, reliable and true;  the costs declared are eligible in accordance with Article 4 of Delegated Regulation (EU) 2015/1829;  the costs can be substantiated by adequate records and supporting documentation that will be produced upon request or in the context of checks provided for in this Regulation; (b) a certificate on the financial statements produced by an approved external auditor for the proposing organisation concerned, where the Union's financial contribution to the actual costs of the programme is EUR 750 000 or more, and the amount of the Union's financial contribution to the actual costs requested by way of interim payment is EUR 325 000 or more. The certificate shall provide evidence of the eligibility of the costs proposed in accordance with Article 4 of Delegated Regulation (EU) 2015/1829 and on compliance with the obligations set out in Article 12(2) of this Regulation. (c) copies of the relevant invoices and supporting documents proving the eligibility of the costs where the certificate referred to in point (b) is not required. 4. The periodic technical report referred to in paragraph 2 shall contain: (a) copies of all the material and visuals used which have not been already forwarded to the Member State; (b) a description of the activities carried out in the period to which the interim payment relates, that shall use the output and result indicators of the programme referred to in Article 22; and (c) justification for any differences between the activities planned in the programme and their expected outputs and results to those actually carried out or obtained. Article 15 Application for payment of the balance 1. Applications for payment of the balance shall be submitted by the proposing organisation to the Member State within 90 days of the completion of the programme covered by the contract referred to in Article 10. 2. The application shall be considered admissible if it is accompanied by a final interim report, a final report and a study evaluating the results of the promotional and information measures. 3. The final interim report referred to in paragraph 2 shall concern the last year of implementation of the programme. In their financial statements, proposing organisations shall certify that all the receipts have been declared. 4. The final report referred to in paragraph 2 shall comprise: (a) a final financial report containing a final summary financial statement, drawn up by the proposing organisation, consolidating financial statements for all interim payments and showing all expenditure incurred; (b) a final technical report containing: (i) an overview of the activities carried out and the outputs and results of the programme using the indicators referred to in Article 22; and (ii) a summary for publication. 5. The study evaluating the results of the promotional and information measures referred to in paragraph 2 shall be undertaken by an independent external body. That body shall use the indicators referred to in Article 22. Article 16 Payments by the Member State 1. The interim payments and the advance payments referred to in Articles 13 and 14 taken together shall not exceed 90 % of the Union's total financial contribution referred to in Article 15 of Regulation (EU) No 1144/2014. 2. Member States shall make the payments referred to in Articles 14 and 15 within 60 days from the receipt of the application for payment provided that all checks have been carried out in accordance with this Regulation. 3. Where further administrative or on-the-spot checks referred to in Articles 19 and 20 are necessary, the deadline referred to in paragraph 2 may be extended by a Member State by notifying the proposing organisation. Article 17 Rejection of ineligible costs and recovery of undue payments 1. At the time of an interim payment, of the final payment or after these payments have been made, Member States shall reject any costs that are considered ineligible, in particular following checks provided for in this Regulation. 2. The proposing organisation shall reimburse undue payment in accordance with Section 1 of Chapter III of Commission Implementing Regulation (EU) No 908/2014 (11). The interest rate laid down in Article 83(2)(b) of Commission Delegated Regulation (EU) No 1268/2012 (12) shall apply. SECTION 2 Control of the implementation of the programmes and notifications by Member States Article 18 Checks on the selection procedure of the implementing bodies Before signing the contract referred to in Article 10, Member States shall check that the implementing bodies have been selected in accordance with the competitive procedure provided for in Article 2 of Delegated Regulation (EU) 2015/1829. Article 19 Administrative checks of simple programmes 1. During administrative checks Member States shall systematically verify the payment applications, in particular the reports accompanying the applications and the eligibility of the costs pursuant to Article 4 of Delegated Regulation (EU) 2015/1829. 2. Member States shall request any additional information deemed necessary and, if appropriate, carry out further checks, in particular when: (a) the requested reports have not been submitted or are not complete; (b) the administrative review of the certificate on the financial statements does not provide adequate evidence on the eligibility of the costs pursuant to Article 4 of Delegated Regulation (EU) 2015/1829 and on compliance with the obligations referred to in Article 12(2) of this Regulation; or (c) there is a doubt about the eligibility of the costs declared in the financial statements. Article 20 On-the-spot checks of simple programmes 1. Member States shall select the payment applications to be checked on the basis of a risk analysis. The selection shall be made in such a way as to ensure that each simple programme is subjected to on-the-spot checks at least once during its implementation between the first interim payment and the payment of the balance. 2. On-the-spot checks shall consist of technical and accounting checks at the premises of the proposing organisation and, if appropriate, of the implementing body. Member States shall verify that: (a) the information and the documents submitted are accurate; (b) the costs have been declared in accordance with Article 4 of Delegated Regulation (EU) 2015/1829 and with Article 12(2) of this Regulation; (c) all the obligations laid down in the contract referred to in Article 10 have been fulfilled; (d) Articles 10 and 15 of Regulation (EU) No 1144/2014 have been complied with. Without prejudice to Commission Regulation (EC) No 1848/2006 (13), Member States shall inform the Commission at the earliest opportunity of any irregularities detected during the checks. On-the-spot checks may be limited to a sample covering at least 30 % of the eligible costs. Such sample shall be reliable and representative. Where any non-compliance is detected, the Member State shall check all the documents relating to the costs declared or the results of the sample shall be extrapolated. 3. Member States shall draw up a report covering each on-the-spot-check. That report shall clearly specify the scope and results of the checks carried out. Article 21 Notifications to the Commission concerning simple programmes 1. With respect to all payments made for simple programmes, by 15 July of each year, Member States shall notify the Commission of the following data covering the previous calendar year relating to: (a) the financial execution and the output indicators as referred to in Article 22; (b) the impact of the programmes assessed using the system of indicators referred to in Article 22; (c) the results of administrative and on-the-spot checks carried out in accordance with Articles 19 and 20. 2. Such notification shall be made by electronic means using the technical specifications for the transfer of data made available by the Commission. CHAPTER IV FINAL PROVISIONS Article 22 System of indicators for the assessment of the impact of information and promotion programmes 1. This Regulation establishes a common framework for assessing the impact of information and promotion programmes based on a system of indicators. That system shall comprise the following three sets of performance indicators: output, result and impact indicators. (a) Output indicators shall measure the degree of implementation of the activities foreseen in each programme. (b) Result indicators shall measure the direct and immediate effects of the activities. (c) Impact indicators shall measure the benefits beyond the immediate effects. 2. Each proposal for an information and promotion programme submitted by the proposing organisation to the Commission shall specify what indicators from each set of performance indicators will be used for assessing the impact of that programme. The proposing organisation shall, where relevant, use the indicators set out in the Annex or may use other indicators if it can show that due to the nature of the programme concerned those indicators are more appropriate. Article 23 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2015 to the proposals of programmes submitted as from 1 December 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 56. (2) Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (OJ L 3, 5.1.2008, p. 1). (3) Commission Regulation (EC) No 501/2008 of 5 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries (OJ L 147, 6.6.2008, p. 3). (4) Commission Delegated Regulation (EU) 2015/1829 of 23 April 2015 supplementing Regulation (EU) No 1144/2014 of the European Parliament and of the Council on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries (see page 3 of this Official Journal). (5) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (6) Regulation (UE, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (7) Commission Delegated Regulation (EU) No 179/2014 of 6 November 2013 supplementing Regulation (EU) No 228/2013 of the European Parliament and of the Council with regard to the register of operators, the amount of aid for the marketing of products outside the region, the logo, the exemption from import duties for certain bovine animals and the financing of certain measures relating to specific measures for agriculture in the outermost regions of the Union (OJ L 63, 4.3.2014, p. 3). (8) Council Regulation (EC) No 207/2009 of 26 February 2009 on the Community trade mark (OJ L 78, 24.3.2009, p. 1). (9) Directive 2008/95/EC of the European Parliament and of the Council of 22 October 2008 to approximate the laws of the Member States relating to trade marks (OJ L 299, 8.11.2008, p. 25). (10) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18). (11) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (12) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (13) Commission Regulation (EC) No 1848/2006 of 14 December 2006 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organisation of an information system in this field and repealing Council Regulation (EEC) No 595/91 (OJ L 355, 15.12.2006, p. 56). ANNEX List of indicators for the assessment of the impact of information and promotion programmes referred to in Article 22 The system of indicators related to actions undertaken by the proposing organisations under information and promotion programmes does not necessarily capture all the factors that may intervene and affect the outputs, results and impact of an operational programme. In this context, the information provided by indicators should be interpreted in the light of quantitative and qualitative information relating to other key factors contributing to the success or failure of the programme's implementation. 1. Output indicators include, for example:  number of events organised;  number of spots aired on TV/radio or published print or online adds;  number of press releases;  size of target group aimed by specific activities (for example number of professionals to whom mail shots were addressed);  number of subscribers to e-mail newsletters. 2. Results indicators include, for example:  number of professionals/experts/importers/consumers who participated in events (such as seminars, workshops, tastings, etc.);  number of professionals/experts/importers/consumers who were reached by a TV/radio spot/print or online add;  number of professionals/experts/importers/consumers who participated in events and contacted the producers organisation/the producers;  number of non-paid articles published in the press within the period covered by the report of the information campaign;  number of visitors on the website or likes on their Facebook-site;  value of media clippings. 3. Impact indicators include, for example:  sales trends of the sector in the year following the promotion campaigns in the region in which they took place compared with the previous year and compared with the general sales trends on the market in question;  consumption trends for the product in that country;  value and volume of Union exports of the product promoted;  change in the Union products market share;  trend in the average sales price of the exported product in the country in which the campaigns took place;  change in the level of recognition of the logos of the Union quality schemes;  change in the image of Union quality products;  increase in awareness of intrinsic values/other merits of Union agricultural products as listed in Article 3(a) of Regulation (EU) No 1144/2014;  increase in consumer confidence following the implementation of the programme;  return on investment (ROI).